In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00450-CV

____________________


SHARON CULLINAN, Appellant


V.


RICHARD S. RIOS, Appellee




On Appeal from the County Court at Law
Montgomery County, Texas

Trial Cause No. 08-22,668




MEMORANDUM OPINION
	On February 24, 2009, we notified the parties that the appeal would be dismissed
unless the appellant remitted the filing fee for the appeal.  Appellant did not respond.
	The trial court sustained the contest to the affidavit of inability to pay costs and the
appellant has not shown that she is entitled to proceed without payment of costs.  See Tex.
R. App. P. 20.1.  There being no satisfactory explanation for the failure to pay the filing fee
for the appeal, the appeal is dismissed for want of prosecution.  See Tex. R. App. P. 42.3.
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Opinion Delivered March 26, 2009
Before McKeithen, C.J., Kreger and Horton, JJ.